Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134137                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 134137
                                                                    COA: 274184
                                                                    Wayne CC: 02-006678-01
  STANLEY JEROME BROWN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2007 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall address whether the defendant's trial attorney was ineffective
  for failing to procure staff activity logs before trial. The prosecutor shall also address
  whether staff activity logs and the victim's deposition testimony from the civil case, to the
  extent that the deposition testimony is inconsistent with the victim's prior testimony,
  constitute new evidence that could justify a retrial under the standard for relief applicable
  to a motion for relief from judgment.

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
           d0421                                                               Clerk